20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 1 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 2 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 3 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 4 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 5 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 6 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 7 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 8 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                    Pg 9 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 10 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 11 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 12 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 13 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 14 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 15 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 16 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 17 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 18 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 19 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 20 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 21 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 22 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 23 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 24 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 25 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 26 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 27 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 28 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 29 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 30 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 31 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 32 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 33 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 34 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 35 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 36 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 37 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 38 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 39 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 40 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 41 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 42 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 43 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 44 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 45 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 46 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 47 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 48 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 49 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 50 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 51 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 52 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 53 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 54 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 55 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 56 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 57 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 58 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 59 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 60 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 61 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 62 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 63 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 64 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 65 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 66 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 67 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 68 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 69 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 70 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 71 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 72 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 73 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 74 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 75 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 76 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 77 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 78 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 79 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 80 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 81 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 82 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 83 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 84 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 85 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 86 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 87 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 88 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 89 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 90 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 91 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 92 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 93 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 94 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 95 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 96 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 97 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 98 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 99 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 100 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 101 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 102 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 103 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 104 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 105 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 106 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 107 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 108 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 109 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 110 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 111 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 112 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 113 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 114 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 115 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 116 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 117 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 118 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 119 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 120 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 121 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 122 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 123 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 124 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 125 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 126 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 127 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 128 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 129 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 130 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 131 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 132 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 133 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 134 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 135 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 136 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 137 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 138 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 139 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 140 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 141 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 142 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 143 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 144 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 145 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 146 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 147 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 148 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 149 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 150 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 151 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 152 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 153 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 154 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 155 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 156 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 157 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 158 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 159 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 160 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 161 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 162 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 163 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 164 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 165 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 166 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 167 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 168 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 169 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 170 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 171 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 172 of 173
20-01188-jlg   Doc 1-9   Filed 06/20/20 Entered 06/20/20 21:15:49   NoR part 10
                                   Pg 173 of 173
